FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 17, 2021

                                       No. 04-21-00068-CR

                                     Albert Araiza GARCIA,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 226th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CR0541
                            Honorable Velia J. Meza, Judge Presiding


                                          ORDER
          Appellant’s brief was originally due May 12, 2021. On June 3, 2021, this court issued an
order directing appellant’s appointed counsel, Mr. Michael J. Sawyer, to file, no later than June
14, 2021, a response stating a reasonable explanation for failing to timely file the brief and
demonstrate the steps being taken to remedy the deficiency. Our order cautioned Mr. Sawyer that
if he failed to file an adequate response by June 14, 2021, this appeal would be abated to the trial
court for an abandonment hearing, and the trial court would be asked to consider whether
sanctions are appropriate. Tex. R. App. P. 38.8(b)(2). We have received no response.
         Pursuant to Rule 38.8(b)(2) of the Texas Rules of Appellate Procedure, we abate this case
to the trial court and ORDER the trial court to conduct a hearing to answer the following
questions:
                 (1) Does appellant desire to prosecute his appeal?
                 (2) Is appellant indigent? If appellant is indigent, the trial court shall take
         such measures as may be necessary to assure the effective assistance of counsel,
         which may include the appointment of new counsel.
                 (3) Has appointed or retained counsel abandoned the appeal? Because
         sanctions may be necessary, the trial court should address this issue even if new
         counsel is retained or substituted before the date of the hearing.
         The trial court may, in its discretion, receive evidence on the first two questions by sworn
affidavit from the appellant. The trial court shall, however, order the appellant’s counsel to be
present at the hearing.
         The trial court is further ORDERED to file supplemental clerk’s and reporter’s records in
this court, no later than July 19, 2021, which shall include: (1) a transcription of the hearing
and copies of any documentary evidence admitted, (2) written findings of fact and conclusions
                                                                                    FILE COPY

of law, and (3) recommendations addressing the above enumerated questions. All appellate filing
dates are ABATED pending further orders from this court.




                                                   _________________________________
                                                   Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court